Citation Nr: 1317492	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  03-21 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The appellant had honorable active service from August 1988 to April 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for paranoid schizophrenia.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina. 

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page. 

In February 2006, the Board issued a decision denying service connection for paranoid schizophrenia.  The Board's decision also found that the appellant's period of active service from April 15, 1992, to October 1, 1995, was under dishonorable conditions.  The appellant then appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in August 2006 that granted a joint motion of the parties to vacate the Board's decision and remanded both issues to the Board for further consideration.

Following a December 2006 Board remand, in June 2008, the Board again issued a decision denying service connection for paranoid schizophrenia and finding the appellant's period of active service from April 15, 1992, to October 1, 1995, to be under dishonorable conditions.  The appellant subsequently appealed the 2008 Board decision relating to service connection for paranoid schizophrenia to the Court, which issued an Order in August 2009 that granted a joint motion of the parties to vacate the Board's decision related to that issue and remanded the issue to the Board for further consideration.  The parties confirmed in the joint motion that the appellant was not appealing the portion of the Board's June 2008 decision that determined that his period of active service from April 15, 1992, to October 1, 1995, was under dishonorable conditions.   

In January 2010, the Board issued a decision denying service connection for a psychiatric disability, to include paranoid schizophrenia.  The appellant appealed that decision to the Court.  In June 2011, the Court issued a memorandum decision that vacated the Board's January 2010 decision and remanded the matter on appeal to the Board for action in compliance with the instructions in the memorandum decision.

Most recently, in December 2011, the Board issued a decision again denying service connection for a psychiatric disability, to include paranoid schizophrenia.  The appellant appealed the 2011 Board decision to the Court, which issued an Order in January 2013 that granted a joint motion of the parties to vacate the Board's 2011 decision and remand the issue to the Board for further consideration.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The appellant does not have an acquired psychiatric disorder other than paranoid schizophrenia. 

2.  The Veteran's paranoid schizophrenia was not present until more than one year following his discharge from service in April 1992 and is not etiologically related to his period of honorable service. 


CONCLUSION OF LAW

Psychiatric disability, to include paranoid schizophrenia, was not incurred in or aggravated by the Veteran's period of honorable active service, and the incurrence or aggravation of a psychosis during that period may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While the appellant has not been provided with a single letter that addresses all of the VCAA notice requirements, the Board finds that this deficiency has not prejudiced the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In so finding, the Board notes that the appellant has been notified of the evidence necessary to substantiate his claim via written correspondence from, and telephone conversations with the RO, as well as RO decisions, the statement of the case, and supplemental statements of the case.  Moreover, he has demonstrated actual knowledge of the evidence most pertinent to substantiating his claim.  The appellant responded to a February 2007 letter (incorrectly dated in February 2006), which informed him of the evidence necessary to show that he was diagnosed with schizophrenia during a period of honorable service, by submitting testimonial evidence on this point.  The fact that the Board has found this evidence to be insufficient to grant the claim does not alter the Board's conclusion that the appellant in fact understands what is required to substantiate his claim. 

The Board has carefully reviewed the record and believes that it has addressed the concerns expressed by the parties in connection with the appeal to the Court.  The Court remanded the case in 2006 so that the appellant could be informed of alternative forms of evidence in place of service records; that notice was provided in February 2007.  The 2009 joint motion of the parties, as incorporated by the Court's Order, the 2011 Memorandum Decision, and the January 2013 joint motion expressed no issues regarding duties to notify and assist.  The Board is confident that if any additional VCAA defects existed in its prior decisions, such defects would have been brought to the Court's attention in the interest of judicial economy. 

Although the appellant was not provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability for which service connection is sought until April 2008, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  As explained below, the Board has determined that service connection is not warranted for the appellant's psychiatric disability.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claim was no more than harmless error. 

In light of the apparent absence of a portion of the service treatment records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  With respect to the VCAA, the Board finds that this heightened duty has been met.  The appellant submitted copies of many service treatment records and service personnel records.  The originating agency also obtained additional service treatment records and service personnel records.  Not all of the appellant's service treatment records and service personnel records could be obtained; however, the record shows that the originating agency made many attempts to obtain additional records.  It contacted the U.S. Army Reserve Personnel Center, the National Personnel Records Center (NRPC), the Martin Army Hospital at Fort Benning, and Fort Benjamin Harrison, and the appellant was informed that these attempts were not completely successful.  The appellant has also indicated that he does not have any military medical records, other than those that he has already submitted.  As noted above, the record reveals frequent communication between the appellant and the originating agency by phone and letters.  The appellant's responses reveal that he knew what evidence was needed to support his claim, and what evidence was unavailable. 

In addition, in response to the August 2006 joint motion and the Board's December 2006 Remand, additional attempts were made by the originating agency to obtain service records and Social Security Administration (SSA) records.  Negative responses were received.  The appellant was notified by letter dated in February 2007 of the alternative forms of evidence that can be submitted in cases where service treatment records have been destroyed or lost.  The originating agency also made additional attempts to contact the NPRC to request all available mental hygiene records concerning the appellant's entire periods of service from August 1988 to September 1999.  The originating agency received certification from the NPRC that all records had already been sent.  

The Board further notes that the appellant was provided a VA psychiatric examination in January 2004.  While the Board recognizes that the Court has pointed out deficiencies in the VA examiner's analysis of the claim, the Board finds the report useful in determining the current nature of the appellant's illness, as well as to document the medical history as reported by the appellant.  Furthermore, as discussed in detail below, the evidence of record fails to establish the requisite in-service incurrence of paranoid schizophrenia during the appellant's honorable period; thus, the Board finds that additional examination and opinion is not necessary in order to decide this claim.  A remand for an additional examination or opinion is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). 

The appellant has not identified any additional pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  The Board will now address the merits of this claim. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is, "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

IV.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant received a dishonorable discharge involving the period of service beginning on April 15, 1992.  The effective date of the appellant's dishonorable period was considered in the Board's June 2008 decision.  He did not appeal the Board's finding that his period of active service from April 15, 1992, to October 1, 1995, was under dishonorable conditions.  This is considered a bar to VA compensation benefits.  Therefore, for service connection to be granted, it must be shown that the appellant is entitled to service connection based solely on the period of service prior to April 15, 1992. 

(The Board notes at this point that the appellant's representative submitted a letter to the Board dated in December 2009 asserting that the appellant had a third period of active service from October 1995 to February 1999 that is characterized as honorable, and that it is only his second period of service from April 1992 until October 1995 that is characterized as dishonorable.  However, the appellant's DD Form 214 shows that he was dishonorably discharged in February 1999 after being retained in service for 1,624 days for the convenience of the government - he was incarcerated during the period in question, having been sentenced by General Court Martial in March 1996 to eight years imprisonment, of which he actually served four and one-half years.  Retention in service for the purpose of serving a military prison sentence does not constitute honorable active service.  Moreover, a March 2013 letter from the appellant's representative to the Board suggests that the appellant had a period of service, "from August 1998 through October 1995...characterized as honorable."  First, it is entirely unclear what period the representative is actually referring to in that the start date listed is nearly three years following the separation date listed.  Further, the Board's June 2008 decision as to the appellant's character of discharge determined that only the period prior to April 15, 1992, is to be considered honorable active service.  This decision was not appealed; thus the matter of the effective date of dishonorable service is not presently under appeal.) 

As noted above, it appears that a portion of the appellant's service treatment records related to his period of honorable service may be missing from the claims folders.  There is, however, a folder of records related to that period.  Initially, the Board notes that no psychiatric disability was shown on enlistment examination in February 1988.  The Veteran's representative noted in the March 2013 letter to the Board that no updated examination was obtained at the time of his entry into service in August 1998, and that there is no evidence that he completed a Report of Medical History at the time of the entrance examination.  The Board does not dispute these facts, however, the fact remains that at the time of the February 1988 entrance examination the appellant made no statement to the examiner suggestive of any symptoms that led the examiner to deem the appellant's psychiatric state at the time of entry into service as anything other than normal.

Records relating to the appellant's first (honorable) period of active service prior to April 1992 show treatment for left epididymitis in February 1992.  There is no medical documentation showing schizophrenia or any other psychosis or psychiatric disorder during this period.  However, as the appellant contends that a portion of the service treatment records are missing, the Board will thoroughly analyze the remaining evidence of record in consideration of its heightened duty in this case, to determine whether other evidence of record can establish that the appellant's psychiatric disability was incurred or during the honorable period of service.  The Board will also determine whether there is evidence to establish that any psychosis may have been deemed chronic during the honorable period, or that it manifested and continued in a chronic state after service.

The appellant reenlisted in April 1992.  He successfully completed the Primary Leadership Development Course (PLDC) in March 1993 and was promoted to Sergeant (E-5).  A noncommissioned officer (NCO) evaluation report in May 1994 shows the appellant performed well in his grade.  However, he was reduced to Specialist (E-4) by nonjudicial punishment in July 2004 for indebtedness. 

Service treatment records after April 1992 show treatment for inguinal hernia in June-July 1992 and for trichanorrhea in October 1993.  A June 1992 Medical Record - Nursing History and Assessment during the hernia treatment specifically notes that the appellant had no other health problems, and he reported that his only prior hospitalization was two months prior related to swelling in his testicles.  There is no indication that the appellant was experiencing any psychiatric symptom, psychosis, or memory impairment at that time.  Thus, the Board finds that the assessment given by him at that time is indicative of his actual medical history, which included no prior hospitalizations and no other health issues.  The appellant was treated for tinea pedis, epididymitis and urethritis in September 1993, for dehydration and cramps in October 1993, and for facial rash in December 1993.  He was treated for diarrhea in May 1994.  He was also treated at the substance abuse clinic (SAC) in May 1994; the SAC noted psychiatric symptoms of insomnia and mild depression possibly related to alcohol abuse.  He was treated for genital lice in September 1994. 

The earliest documentation in the medical record of psychosis is an occupational therapy (OT) treatment note in January 1995 stating the appellant was referred to OT due to symptoms of audio and visual hallucinations.  Significantly, the OT consultation noted there was no history of these symptoms prior to the current episode.  The provisional OT diagnosis was psychosis of unknown etiology. 

The appellant was hospitalized for observation over an eight-day period in January-February 1995.  The January 1995 Admission Nurse's Note shows that the Veteran reported hearing and seeing things for the prior two months.  The only other symptoms noted were reports of stress indicative of posttraumatic stress disorder (PTSD) following the Veteran's 1993 tour in Somalia.  The January 1995 Psychiatric Nursing History and Assessment clearly shows that the Veteran reported that he had suicidal ideation one month prior, and that he sought treatment for PTSD in October 1994.  He reported no prior psychiatric treatment and no prior hospitalizations for psychiatric illness.  Significantly, the nurse assessed the Veteran at that time as having "remote memory (ability to relate past events)" as "intact."  Again, for this reason, the Board deems this to be an accurate report of the appellant's history as it pertains to prior treatment and hospitalization.

During this hospitalization, the appellant was evaluated by a psychiatrist, who noted the appellant had apparently become markedly paranoid approximately two months earlier.  The appellant reported a history of auditory and visual hallucinations beginning at age 13, as well as a family history of psychiatric symptoms.  During the course of hospitalization, he also reported that his symptoms come and go and that, "it has been this way since I was a little kid."  A February 1995 nurse's note also shows that the Veteran reported hearing voices approximately ten years prior following the passing of his grandmother.  There was, however, no history of previous psychiatric treatment other than one occasion (unspecified) for marital counseling and one occasion for symptoms of PTSD.  In a narrative summary of the appellant's treatment, the psychiatrist stated that although it had initially been assumed the appellant's symptomology constituted an expression of PTSD, it was more likely his experiences in Somalia had activated a partially latent psychotic process, with additional exacerbations when his family moved while he was in Saudi Arabia.  The psychiatrist diagnosed paranoid-type schizophrenia with continuous signs of disturbance at some level for a period of at least six months (actually 11 years of waxing and waning), although he noted that the symptomology was entirely by the appellant's report.  The psychiatrist recommended referral to a Physical Evaluation Board for possible elimination from service. 

At an April 1995 Sanity Board evaluation, the appellant reported that he had been experiencing hallucinations since early adolescence.  His medical history was noted to be unremarkable except for a hernia repair one year before.  The Sanity Board found the appellant was mentally responsible for his criminal conduct from 1993 to 1994 and competent to stand trial. 

In May 1995, the appellant was referred for emergency treatment following a physical attack on his wife.  The admission records show that he had not been taking his medication.  This was noted as an acute, brief psychotic episode secondary to being off of his prescription medication for paranoid schizophrenia.  Nurse's admission notes, as well as the Nursing History and Assessment at that time showed that the appellant reported a hospitalization earlier in 1995, with no prior indications of hospitalization.  Later Nursing Assessment and Care Plan shows that the appellant's history of past psychiatric illness included the February 1995 hospitalization with nothing prior.  The appellant's remote memory was deemed intact in that report.  Thus, again, the Board finds this to be an accurate report of the Veteran's hospitalization history related to psychiatric care.

In September 1995, just prior to his Court Martial trial, the Veteran was brought to the emergency department by his attorney following behavior that was deemed "agitated and bizarre."  In the report, the Veteran's history is noted as including two prior hospitalizations for auditory and visual hallucinations and violent behavior, both of which were noted to have been in 1995.

The appellant was subsequently tried by Court Martial for twenty counts of submitting false and fraudulent claims, twenty counts of larceny and eleven counts of conspiracy to commit larceny; he was convicted and sentenced to dishonorable discharge and incarceration for eight years. 

The appellant was incarcerated beginning in October 1995.  Medical treatment records dating from the period of incarceration show continued symptoms of paranoid schizophrenia and treatment with psychotropic medication. 

In March 1997, during the appellant's incarceration, he was examined by a psychologist for the purpose of a disability evaluation.  The appellant reported he began to hear voices during childhood and adolescence but was not taken seriously. The psychologist confirmed the ongoing diagnosis as schizophrenia. 

The appellant was eventually granted SSA disability benefits dating from April 15, 1995. 

On VA psychiatric examination in January 2004, the appellant gave a history of hearing voices and having demons as a child.  He reported being placed in special education because of problem with focus.  He reported having seen a psychiatrist at age 13 or 14, but he was given no treatment.  The appellant reported that immediately after basic training in 1989 he saw a psychiatrist, who told him he was having stress.  He reported being hospitalized in Germany for a mental breakdown with hallucinations and delusions; he also reported having been hospitalized several times at Fort Benning for suspicions, delusions and hallucinations.  The VA examiner noted that the appellant's reported history was not at all consistent with the appellant's medical records.  The examiner noted that the appellant was first diagnosed with schizophrenia in January of 1995 during his second period of service, and that there was no evidence showing that paranoid schizophrenia preexisted service or was diagnosed at any time during the honorable period of service from August 1988 to April 1992.  The Board finds this examination report useful in its recitation of the appellant's reported history at this time.  The Board recognizes, however, that the Court, in its June 2011 Memorandum Decision, deemed this an inadequate opinion as to medical nexus, and therefore, does not rely on it for that purpose.

In October 2006, letters were received from the appellant's brothers JM and DJ; his sisters MG and EE; his friend LG; his niece PH; and his sister-in-law SM, all generally asserting the appellant was treated for paranoid schizophrenia during active service during the period 1989 to 1992. 

In October 2006, the RO also received a letter from the appellant's wife, asserting the appellant was treated for paranoid schizophrenia in 1990; she knew this because the appellant's sister, whom she knew in college, had to leave school to attend to her mother, who was in a depressive state because the appellant was being treated for paranoid schizophrenia in a military hospital. 

In October 2006, the RO also received a letter from the appellant's sister, IM, stating the appellant had been treated for paranoid schizophrenia since entering the military.  She stated that during the Persian Gulf War the appellant's weapon was taken from him because of paranoid schizophrenia; she knew this because the appellant's platoon sergeant called the appellant's mother and informed her the appellant was being monitored for being a danger to himself and others. 

In October 2006, the RO also received a "buddy statement" from TL, asserting he had served with the appellant in Germany in the 45th Support Battalion and remembered the appellant was treated for paranoid schizophrenia in 1990, and also knew he was treated for paranoid schizophrenia when deployed to the Persian Gulf War in 1991.  The RO also received a "buddy statement" from TP, stating he had served with the appellant in Germany in the 598th Maintenance Battalion and remembered the appellant being treated for paranoid schizophrenia in 1991 and 1992. 

In March 2007, the appellant submitted a document purporting to be a letter written by him to his parents in March 1991 and stating the appellant was currently feeling stressed because the other soldiers were teasing him because he had been diagnosed with paranoid schizophrenia. 

In May 2007, the appellant's wife submitted a document purporting to be a letter sent by the appellant to his parents in March 1992 and stating the appellant's commanding officer had decided not to bar the appellant from reenlistment "in April 1992" despite the diagnosed paranoid schizophrenia, because the commander said he could not "punish" the appellant for being a paranoid schizophrenic. 

The appellant's sister EE submitted a notarized letter in July 2007 asserting she had found the letter in her mother's bedroom drawer, and that the family was happy at the time to hear the appellant would be allowed to reenlist despite his diagnosed paranoid schizophrenia. 

After reviewing the evidence of record, the Board finds the appellant did not have paranoid schizophrenia or any other acquired psychiatric disorder during his honorable active service, or within one year of the April 14, 1992, end of his honorable active service.  No symptoms of psychosis existed during the honorable period, which may be construed as chronic and continuing.  

As previously noted, the appellant's complete service treatment records for the honorable period are apparently not available.  However, his available treatment records from February 1992 onward are of record, and these show no indication of a psychiatric disorder until he was treated for substance abuse (with insomnia and mild depression) in May 1994.  There is no documentation of any other psychiatric disorder until January 1995.  Moreover, the records consistently show that when the Veteran was seen in June 1992, and again starting in 1995, that he reported no prior psychiatric treatment, including at times when he was clearly deemed to have intact remote memory capability.  There is simply no reason, based upon a thorough review of the available treatment records, to find that the Veteran had treatment prior to May 1994 and January 1995 for any psychiatric disability.  In fact, the reports in June 1992 and throughout 1995 clearly support a finding that the Veteran did not have treatment prior to May 1994 for any symptoms related to psychiatric health which could be deemed initial manifestations of the current paranoid schizophrenia.

Further, service personnel records show that after April 1992 the appellant was functioning well.  He completed PLDC, was promoted to the rank of Sergeant E-5, and performed satisfactorily in that grade for more than one year before he was reduced in rank for disciplinary reasons.  Thus, the personnel records within the year following the honorable period ending in April 1992 do not suggest that symptoms of the appellant's psychiatric illness had manifested, at least to a degree to which they interfered with his ability to effectively work.

The Board acknowledges that examination reports during dishonorable service characterized the appellant as having had psychotic symptoms including delusions and hallucinations since childhood, which raises the possibility the appellant had a preexisting psychiatric disorder that was aggravated by active service.  These in-service notations of history of the appellant's reported pre-service symptoms were clearly and expressly recording the appellant's self-reported history.  The Board cannot discount medical opinion solely because it is based on history provided by the appellant without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, the Board again notes that there is simply no evidence of treatment for a psychiatric condition prior to the one May 1994 notation of insomnia and depression, which was reported as related to alcohol use, or prior to the January 1995 inpatient care, which first shows the diagnosis of paranoid schizophrenia.  

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence and service personnel records cited above the Board has carefully considered the lay evidence offered by the appellant. 

The appellant himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384   (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498. 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore the appellant's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the appellant is shown by service personnel records to have been found guilty of submitting fraudulent claims to the government, which constitutes evidence of bad character and desire for monetary gain.  Moreover, the appellant's claim and his statements during the course of this appeal are centered around his contention that he was first diagnosed with paranoid schizophrenia during his honorable period of service, his contention that he was hospitalized in 1990 or 1991 related to this disability, and, in the alternative, his contention that he had a preexisting disability that increased in severity during his honorable active service.  However, the available service treatment records during the honorable period are negative as to any notation of psychiatric care.  Also, in June 1992, very near in time to that period of honorable service, the records show that he reported no prior hospitalizations.  Moreover, 1995 records, during times in which it was stated that the appellant had intact remote memory, show that he repeatedly reported no hospitalizations prior to 1995 for psychiatric symptoms, and otherwise reported no outpatient treatment for psychiatric symptoms prior to 1995.  Thus, the appellant's statements as to his medical history made contemporaneous with his medical care are completely inconsistent with statements made in furtherance of his claim for benefits.  Accordingly, the Board finds the appellant to not be a credible witness in regard to his diagnosis and treatment during honorable service, and assigns no credibility to his contention that he was initially diagnosed with paranoid schizophrenia, or otherwise treated for symptoms of psychosis, during his honorable service.

The record also contains lay statements from the appellant's family members and acquaintances, and lay "buddy statements" from purported fellow soldiers.  The Board acknowledges that a layperson "can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  However, the statements from the appellant's family members are not based on any eyewitness observation of the appellant's actual treatment during service.  Moreover, even if these family members did receive first hand reports of symptoms that the appellant experiences at that time, they have not provided any information to suggest that they are competent to determine that any reported symptoms are manifestations of the now diagnosed paranoid schizophrenia.  The Board therefore has accorded this lay evidence little probative value because none of the authors has actual knowledge of whether the Veteran was treated for paranoid schizophrenia during the time period in question.  The Board has found the service treatment records and service personnel records pertaining to the period in question to be of far greater probative value. 

Regarding the remaining lay statements, the Board finds TL and TP are competent to provide statements as to what they witnessed during service.  However, first, there is no evidence to suggest that they are competent to diagnose paranoid schizophrenia in the appellant.  Thus, they are not competent to report that they know that the appellant had paranoid schizophrenia in service.  Moreover, the statements are not credible because they are inconsistent with the appellant's medical history.  Here, again, the Board notes that the record overwhelmingly shows that the appellant had no psychiatric treatment or hospitalization prior to 1995, other than one time treatment related to insomnia and depression in May 1994.  In as early as June 1992, the appellant himself reported no prior hospitalizations.  Because the record establishes that no such prior treatment exists, the two "buddy statements" must be deemed inconsistent with what is shown by way of the appellant's service treatment records.  The contemporaneous medical records do not agree with the TL's and TP's recollections.  More contemporaneous records, by the very fact that they are closer in time to the alleged event and by the fact that the history was repeatedly and consistently reported at that time, have greater probative value than later recollections of remote events.

In regard to the purported letters written by the appellant to his parents in March 1991 and March 1992, the Board considers those documents to be forgeries.  The RO indeed attempted to verify the authenticity of the letters by requesting postmarked envelopes.  In response, the appellant's sister submitted a notarized letter attesting that she found a letter in her mother's house and that her mother never kept envelopes.  She also alleged to remember that the bar to reenlistment was discussed by the family at the time.  Nonetheless, as with the lay statements noted above, the information in these letters is inconsistent with the medical evidence of record.  In June 1992, when treated for a non-psychiatric illness, the Veteran reported no prior history to indicate treatment for paranoid schizophrenia; yet the handwritten note submitted by the appellant in 2007, which shows a date of March 27, 1992, suggests that such treatment had occurred only a few months prior.  Moreover, the appellant repeatedly and consistently reported at the time of his treatment in 1995 that he did not have any prior psychiatric care.  Furthermore, the appellant's service personnel records show no indication of a psychiatric illness impacting his work at that time, or within the year following the April 1992 end of honorable service.  Thus, the medical and personnel evidence created contemporaneous with the appellant's care and service show no indication of the diagnosis.  There is simply no evidence in the service treatment or personnel records consistent with the information in these handwritten notes submitted in 2007.  Because the medical and personnel records created at the time in question show no indication of any psychiatric illness, the Board finds that both letters submitted by the appellant place far too great an emphasis on an actual diagnosis of paranoid schizophrenia to be consistent with the record.  Shortly after the date written on these letters, the appellant was reporting no such diagnosis.  Because the letters are inconsistent with the record created contemporaneous with service and treatment, and because there is no additional evidence available to establish authenticity of the documents, the Board finds the documents not credible on their face.   

Because the lay statements in this matter are not credible when compared with the remaining record, including the record created during the appellant's periods of service, the Board concludes that the medical evidence is of greater probative value than the lay allegations regarding the initial manifestations of psychiatric disability.  The preponderance of the evidence, therefore, establishes that there were no manifestations of psychiatric disability during the appellant's honorable active service, and the appellant was first diagnosed with paranoid schizophrenia in 1995, several years after his honorable period of service.

In sum, the Board finds that the preponderance of the evidence establishes that paranoid schizophrenia, which is the appellant's only acquired psychiatric disorder, was not present until more than one year after the appellant's period of honorable service.  Moreover, there is no competent evidence to indicate that the post-service psychosis is in any way related to the appellant's period of honorable service.  Accordingly, service connection for psychiatric disability is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim, so that doctrine is not applicable to this claim.  The claim must be denied.


ORDER

Service connection for a psychiatric disability, to include paranoid schizophrenia, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


